Appeal from an order denying a motion to stay arbitration proceedings under subdivision 2 of section 1458 of the Civil Practice Act. Order affirmed, with ten dollars costs and disbursements. Petitioner was a member of the union of laundry workers and in the employ of the laundry operator at the time the latter made the contract with the union. Petitioner knew of the contract and that it was made by the union in his behalf as ,one of the members of the union. He also knew his wages, hours and other interests ;wcre served by the provisions of the contract. He became bound thereby. It contained the arbitration clause he now seeks to avoid. Lazansky, P. J., Hagarty, ■'Johnston, Adel and Close, JJ., concur.